IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-439-CV



EX PARTE:  MICHAEL JOSEPH KEARNS,

	RELATOR







 

 


HABEAS CORPUS PROCEEDING FROM TRAVIS COUNTY


 



PER CURIAM


	Relator Michael Joseph Kearns has filed an application for writ of habeas corpus
seeking discharge from the custody of the sheriff of Williamson County, pursuant to article 17.151
of the Texas Code of Criminal Procedure.  Tex. Code Crim. Proc. Ann. art. 17.151 (West Supp.
1994); see Tex. R. App. P. 120.  This Court may issue a writ of habeas corpus only "when it
appears that the restraint of liberty is by virtue of an order, process, or commitment issued . . .
because of a violation of an order, judgment, or decree previously made, rendered, or entered .
. . in a civil proceeding."  Tex. Gov't Code Ann. § 22.221(d) (West Supp. 1994) (emphasis
added).  Because the proceeding underlying this original proceeding is a criminal matter, we have
no jurisdiction to issue the writ.  The petition for writ of habeas corpus is denied.  See Tex. R.
App. P. 120(d).

Before Justices Jones, Kidd and B. A. Smith
Petition for Writ of Habeas Corpus Denied
Filed:  August 31, 1994
Do Not Publish